EXHIBIT 99.1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Expressed in Canadian Dollars) (Unaudited) 1600-570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretivm.com 1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited – Expressed in Canadian Dollars) Notes March 31, December 31, 2011 ASSETS Current assets Cash and cash equivalents $ $ Receivables 7 Deposits and prepaid expenses Due from Silver Standard Resources Inc. 5 - Total current assets Non-current assets Reclamation deposits 3 Property, plant and equipment 6 Mineral interests 3 Total non-current assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Flow-through share premium liability 4 - Total current liabilities Non-current liabilities Asset retirement obligation Property payment 3 Deferred income tax liability Total liabilities EQUITY Share capital 4 Share based payment reserve 4 Deficit ) ) Total equity Total Equity and Liabilities $ $ Subsequent events 8 These condensed consolidated interim financial statements are authorized for issuance by the Board of Directors on May 10, 2012. On behalf of the Board: “Ross A. Mitchell” “Robert A. Quartermain” Ross A. Mitchell (Chairman of Audit Committee) Robert A. Quartermain (Director) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 2 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited – Expressed in Canadian Dollars) Three months ended March 31, Notes EXPENSES Amortization $ $ Consulting General and administrative Insurance Investor relations Listing fees Professional fees Salaries Share-based compensation 4 Travel and accommodation Loss before other items OTHER ITEMS Accretion of asset retirement obligation - Interest income ) ) Loss before taxes Deferred income tax expense - Net loss and comprehensive loss for the period $ $ Basic and diluted loss per common share 4 $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited – Expressed in Canadian Dollars) Three months ended March 31, Notes CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ ) $ ) Items not affecting cash: Accretion of asset retirement obligation - Amortization Deferred income tax expense - Share-based compensation 4 Change in non-cash working capital items: Receivables ) ) Prepaid expenses ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued 4 - Share issuance costs 4 ) - Due from Silver Standard Resources Inc. 5 ) Proceeds from exercise of stock options - Underwriters’ exercise of over allotment option - Settlement of convertible promissory note - ) Net cash generated by financing activities ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on mineral interests 3 ) ) BC Mineral Exploration Tax Credit receivable ) - Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Change in cash and cash equivalents for the period ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM STATEMENT OF CHANGES IN EQUITY (Unaudited – Expressed in Canadian Dollars) Common shares Note Number of shares Amount Share-based payments reserve Deficit Total Balance – December 31, 2010 $ $ $ ) $ Underwriters’ exercise of over allotment option - - Shares issued on conversion of promissory note 3 - - Value assigned to options vested - - - Loss for the period - - - ) ) Balance – March 31, 2011 $ $ $ ) $ Balance – December 31, 2011 $ $ $ ) $ Shares issued under flow-through agreement 4 - - Share issue costs - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested 4 - - - Shares issued upon exercise of options, for cash 4 - - Transfer from contributed surplus on exercise of options - ) - - Loss for the period - - - ) ) Balance – March 31, 2012 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the three months ended March 31, 2012 and 2011 (Unaudited – Expressed in Canadian Dollars) 1.NATURE OF OPERATIONS Pretium Resources Inc. (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010. The address of its registered office is 1600 – 570 Granville Street, Vancouver, BC, V6C 3P1. The Company owns the Snowfield and Brucejack Projects (the “Projects”) located in Northwest British Columbia, Canada.The Company is in the process of exploring the Projects and has not yet determined whether they contain economically recoverable mineral reserves.The Company’s continuing operations and the underlying value and recoverability of the amount shown for the mineral interests is entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete the exploration and development of the Projects, obtaining the necessary permits to mine, and on future profitable production or from the proceeds from the disposition of the Projects. 2.SIGNIFICANT ACCOUNTING POLICIES a) Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with Internation Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. Accordingly, these Financial Statements do not include all of the information and footnotes required by IFRS for complete financial statements for year-end reporting purposes. These financial statements should be read in conjunction with the Company’s financial statements for the year ended December 31, 2011, which has been prepared in accordance with IFRS as issued by the IASB. The accounting policies applied by the Company in these financial statements are the same as those applied by the Company in its most recent annual consolidated financial statements for the year ended December 31, 2011 as filed on SEDAR at www.sedar.com. b) Critical accounting estimates and judgments The preparation of financial statements requires management to use judgment in applying its accounting policies and estimates and assumptions about the future. Estimates and other judgments are continuously evaluated and are based on management’s experience and other factors, including expectations about future events that are believed to be reasonable under the circumstances. The following discusses the most significant accounting judgments and estimates that the Company has made in the preparation of the financial statements. · Impairment The Company considers both external and internal sources of information in assessing whether there are any indicators that mineral interests are impaired. External sources of information include changes in the market, and the economic and legal environment in which the Company operates. Internal sources of information include the manner in which mineral interests are being used or are expected to be used. 6 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the three months ended March 31, 2012 and 2011 (Unaudited – Expressed in Canadian Dollars) 2.SIGNIFICANT ACCOUNTING POLICIES (Cont’d) b) Critical accounting estimates and judgments (cont’d) · Share-based payment transactions The Company assesses the inputs used in calculating the share-based payment transactions included in the loss for the periods. Management considers all appropriate facts and circumstances in making its assessments including historical experience and comparisons to peers in the market. 3.MINERAL INTERESTS The Company’s mineral interests consist of gold/copper/silver exploration projects located in northwest British Columbia. Expenditures on the Company’s mineral interests are summarized as follows: Brucejack Snowfield Total Acquisition Balance, December 31, 2010 $ $ $ Addition in the period - Balance, December 31, 2011 $ $ $ Exploration Balance, December 31, 2010 $
